DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     KENNETH BROOKINS, SR.,
                           Appellant,

                                    v.

                         LINDA BROOKINS,
                             Appellee.

                              No. 4D18-3486

                              [June 5, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Arthur M. Birken, Senior Judge; L.T. Case No. FMCE 14-
1258 (35).

    Andrew H. Rappeport of Andrew H. Rappeport, P.A., Bay Harbor
Islands, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

WARNER, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.